Citation Nr: 1210934	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 1992 for the grant of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant, his Aunt I.C., and S.J.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to the benefits sought on appeal.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

When the case was most recently before the Board in June 2009, the issue of entitlement to a rating in excess of 70 percent for PTSD was remanded for additional development.  The issue of entitlement to an earlier effective date for the grant of a TDIU was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court set aside the June 2009 Board decision denying the claim for an earlier effective date for TDIU, and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for an increased rating for PTSD, in the June 2009 remand, the Board instructed the RO/AMC to afford the Veteran a VA examination in order to determine the current severity of the disability.  Thereafter, the claim was to be readjudicated.  It was specifically requested that the examiner render an opinion as to whether the Veteran's PTSD renders him totally occupationally and socially impaired.  Although a VA examination was conducted in July 2011, the report of that examination does not contain any medical opinion concerning whether the Veteran's PTSD results in total occupational and social impairment.  The Board recognizes the difficulty the examiner had in examining the Veteran; however, the examiner did not attempt to address whether the diagnosed PTSD renders the Veteran totally occupationally and socially impaired, apart from mentioning that the reasons for the Veteran's problematic work history were unclear.

Moreover, as there is no supplemental statement of the case on this issue, the RO/AMC failed to readjudicate the claim for an increased rating for PTSD.  Therefore, the Agency of Original Jurisdiction (AOJ) did not accomplish the objectives set forth in the June 2009 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

With respect to the claim for an earlier effective date for the grant of a TDIU, the Board notes that the May 2011 Memorandum Decision found that the Board's statement that the Veteran's May 12, 1989 application for service connection for PTSD did not contain any language suggesting an intent to claim TDIU was clearly erroneous.  However, the Court also found this error to be harmless.  Specifically, the Court found that despite the Board's misinterpretation of the May 12, 1989 statement from the Veteran, the Board determined that TDIU was not warranted prior to May 12, 1992 because the Veteran did not meet the minimum schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) until May 12, 1992.

In this regard, a total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

However, the Court pointed out that the Board failed to consider that under 38 C.F.R. § 4.16(b), for those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, although the Veteran did not meet the minimum schedular criteria for entitlement to a TDIU prior to May 12, 1992, there is sufficient evidence to suggest that the Veteran's service-connected disabilities may have precluded employment prior to May 12, 1992.  Specifically, the Board notes that Social Security Administration (SSA) disability benefits record from 1992 notes that the Veteran stated that he became unable to work on April 2, 1978 because of mental problems, back pain, and seizures.  Another SSA record dated in June 1981 notes that the Veteran has lost several jobs and is continually unable to hold a job due to his skin disability and psychiatric symptoms associated with PTSD.  An additional SSA record dated in July 1981 reflects the Veteran's complaints of an inability to work due to headaches and flashbacks from loud noises.  Moreover, the record reflects that at the December 1989 RO hearing, the Veteran indicated that he was not gainfully employed and was not seeking employment because of his "nerves."  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (finding that a claim for TDIU must be considered when there is cogent evidence of unemployability).  In the Memorandum Decision, the Court found that such cogent evidence need not be limited to medical evidence.  In sum, the Court found that the Board, in its June 2009 decision denying an earlier effective date for TDIU, failed to properly consider whether the Veteran is entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), for the time period prior to May 12, 1992.  The Board cannot award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the issue must first be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.  Accordingly, the claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims files, to include a copy of this remand, to the July 2011 VA examiner and request that the examiner provide an opinion as to whether the Veteran's service-connected PTSD renders him totally occupationally and socially impaired.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review. 

If the July 2007 VA examiner is unavailable, another qualified examiner should be requested to provide the above opinion.  If a new VA examination is required, then one should be scheduled.

2.  The RO/AMC should prepare a full statement identifying the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other pertinent factors.  Then the RO/AMC should submit the statement to the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis, under 38 C.F.R. § 4.16(b), is assignable by reason of unemployability based on service-connected disabilities, for the time period prior to May 12, 1992. 

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations and affords the appropriate time period to respond. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(Continued on next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


